Exhibit 10.1

LOAN AGREEMENT

for a loan in the amount of

$25,000,000

MADE BY AND BETWEEN

Ameris Bancorp,

310 First Street,

Moultrie, Georgia 31768

as Borrower

AND

NEXBANK SSB,

2515 McKinney Avenue, Suite 1100,

Dallas, Texas 75201,

as Lender

Dated as of August 28, 2013



--------------------------------------------------------------------------------

LOAN AGREEMENT

THIS LOAN AGREEMENT (“Agreement”) is made as of August 28, 2013 (the “Effective
Date”), by and between Ameris Bancorp, a Georgia corporation (“Borrower”), and
NEXBANK SSB, a Texas savings bank, its successors and assigns (“Lender”).

W I T N E S S E T H:

RECITALS

A. Borrower has applied to Lender for a revolving loan in the amount of up to
$25,000,000, and Lender is willing to make the Loan on the terms and conditions
hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:

ARTICLE I

INCORPORATION OF RECITALS AND EXHIBITS

1.1 Incorporation of Recitals.

The foregoing preambles and all other recitals set forth herein are made a part
hereof by this reference.

1.2 Incorporation of Exhibits.

Exhibit A to this Agreement and attached hereto is incorporated in this
Agreement and expressly made a part hereof by this reference.

ARTICLE II

DEFINITIONS

2.1 Defined Terms.

The following terms as used herein shall have the following meanings:

Adjusted EBITDA: For any Person and for any applicable period of determination
thereof, an amount equal to (a) EBITDA minus (b) Permitted Tax Distributions
minus (c) the sum of distributions, dividends and non-financed Capital
Expenditures.

Advance: An advance by Lender to Borrower pursuant to Article IV.

Advance Request Form: A certificate, in a form approved by Lender, properly
completed and signed by Borrower requesting a Revolving Credit Advance.

Affiliate: With respect to a specified person or entity, any individual,
partnership, corporation, limited liability company, trust, unincorporated
organization, association or other entity which, directly or indirectly, through
one or more intermediaries, Controls or is Controlled by or is under common
Control with such person or entity, including, without limitation, any general
or limited partnership in which such person or entity is a partner.

 

2



--------------------------------------------------------------------------------

Agreement: As such term is defined in the Preamble.

Allowance for Loan and Lease Losses: As defined in accordance with the
then-current regulations of the applicable Bank Regulatory Authority and as
reported by any Person on the Regulatory Capital Schedule of their respective
Call Report applicable to such period.

Applicable Rate: As such term is defined in Section 5.1(a).

Authorized Representative: The person appointed as the Authorized Representative
pursuant to Section 17.3.

Average Total Assets: As defined in accordance with the then-current regulations
of the applicable Bank Regulatory Authority and as reported by any Person on the
Regulatory Capital Schedule of any their respective Call Report applicable to
such period.

Bank: Ameris Bank, a bank organized under the laws of the State of Georgia and a
wholly owned subsidiary of Borrower, and any other Subsidiary of Borrower, the
deposits of which are insured by the FDIC pursuant to the FDIA.

Bank Regulatory Authority: Georgia Department of Banking & Finance, the OCC, the
FDIC, the Board of Governors of the Federal Reserve System, OFAC and all other
relevant bank regulatory authorities (including, without limitation, relevant
state bank regulatory authorities).

Bankers Blanket Bond: A fidelity bond or insurance policy providing coverage for
losses resulting from criminal activities and other actions of employees,
officers or directors of the Bank.

Bankruptcy Code: Title 11 of the United States Code entitled “Bankruptcy” as now
or hereafter in effect, or any successor thereto or any other present or future
bankruptcy or insolvency statute.

Borrower: As such term is defined in the Preamble.

Business Day: A day of the year on which banks are not required or authorized to
close in Dallas, Texas.

Call Report: For the Bank, the “Consolidated Reports of Condition and Income”
(FFIEC Form 031 or Form 041), or any successor form promulgated by the FFIEC.

Capital Expenditure: With respect to any Person, any expenditure by such Person
for (a) an asset which will be used in a year or years subsequent to the year in
which the expenditure is made and which asset is properly classified in relevant
financial statements of such Person as equipment, real property, a fixed asset
or a similar type of capitalized asset in accordance with GAAP or (b) an asset
relating to or acquired in connection with an acquired business, and any and all
acquisition costs related to clause (a) or (b) above.

Capital Lease Obligations: With respect to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

 

3



--------------------------------------------------------------------------------

Change of Control: (a) the acquisition by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended) of Beneficial Ownership (as defined in Rules 13d-3 and
13d-5 under the Securities Exchange Act of 1934, as amended) of 35% or more of
the capital stock or voting power of Borrower (or any one of its successors);
(b) Borrower (or any one of its successors) consolidates with, or merges with or
into, another Person, or conveys, transfers, leases or otherwise disposes
directly or indirectly of all or substantially all of its assets to any Person,
or any Person consolidates with, or merges with or into, Borrower, in each case,
whether pursuant to one or any series of transactions, except where (i) Borrower
is the surviving entity or (ii) the ultimate beneficial owners of Borrower’s
outstanding capital stock or voting power immediately prior to such transaction
or transactions own not less than 65% of the outstanding capital stock or voting
power of Borrower (or such successor) immediately after such transaction or
transactions; (c) the majority of the seats (other than vacant seats) on the
board of directors of Borrower cease to be occupied by Persons who were members
of the board of directors of Borrower on the Effective Date (the “Incumbent
Board”); provided that if the election, or nomination for election by holders of
Borrower’s common stock, of any new director was approved by a vote of at least
a majority of the Incumbent Board, such new director shall be considered as a
member of the Incumbent Board; or (d) Borrower shall cease to beneficially own
and control 100% on a fully diluted basis of the economic and voting interests
in the Equity Interests of the Bank.

Classified Assets: An asset classified as “Substandard,” “Doubtful,” “Loss” or a
similar category in accordance with the then-current regulations of the
applicable Bank Regulatory Authority; provided that “Classified Assets” shall
not include an asset subject to a loss-sharing agreement with the FDIC.

Classified Assets to Tier 1 Capital Ratio: With respect to any Person, the ratio
(expressed as a percentage) as of the last day of any fiscal quarter of
(a) Classified Assets of such Person to (b) (i) Tier 1 Capital of such Person,
plus (ii) Allowance for Loan and Lease Losses.

Collateral: Collectively, all of the property (including Equity Interests) in
which Liens are purported to be granted pursuant to the Security Documents as
security for the Obligations.

Commitment: The obligation of Lender to make Revolving Credit Advances pursuant
to Section 4.1 in an aggregate principal amount at any time outstanding up to
but not exceeding $25,000,000, subject, however, to termination pursuant to
Article XVI.

Consolidated Capital Expenditures: For any period, the aggregate of all Capital
Expenditures of Borrower and its Subsidiaries during such period determined on a
consolidated basis.

Consolidated Fixed Charges: For any period, the sum, without duplication, of the
amounts determined for Borrower and its Subsidiaries on a consolidated basis
equal to (a) Interest Expense, (b) scheduled payments of principal on
Consolidated Total Debt, (c) Consolidated Capital Expenditures, and (d) the
portion of Taxes based on income actually paid in cash and provisions for cash
income Taxes.

Consolidated Total Debt: As at any date of determination, the aggregate stated
balance sheet amount of all Indebtedness of Borrower and its Subsidiaries
determined on a consolidated basis in accordance with GAAP.

Constituent Documents: (a) in the case of a corporation, its articles or
certificate of incorporation and bylaws; (b) in the case of a general
partnership, its partnership agreement; (c) in the case of a limited
partnership, its certificate of limited partnership and partnership agreement;
(d) in the case of a trust, its trust agreement; (e) in the case of a joint
venture, its joint venture agreement; (f) in the case of a limited liability
company, its articles of organization, operating agreement, regulations and/or
other organizational and governance documents and agreements; and (g) in the
case of any other entity, its organizational and governance documents and
agreements.

 

4



--------------------------------------------------------------------------------

Control: As such term is used with respect to any person or entity, including
the correlative meanings of the terms “controlled by” and “under common control
with”, shall mean the possession, directly or indirectly, of the power to direct
or cause the direction of the management policies of such person or entity,
whether through the ownership of voting securities, by contract or otherwise.

Default or default: Any event, circumstance or condition, which, if it were to
continue uncured, would, with notice or lapse of time or both, constitute an
Event of Default hereunder.

Default Rate: A rate per annum equal to three percentage points (300 basis
points) in excess of the Applicable Rate, but which shall not at any time exceed
the Maximum Lawful Rate.

Depository Account: A deposit account opened and maintained by Bank with Lender,
to be utilized in the manner set forth in Section 4.1(d).

EBITDA: For any period, Net Income of Bank for such period, plus, without
duplication and to the extent deducted in calculating Net Income for such
period, the sum of (a) Interest Expense for such period, (b) Taxes paid in cash
during such period, (c) the amount of depreciation and amortization expense
deducted in determining Net Income, (d) any extraordinary or non-recurring items
reducing Net Income for such period, and (e) any non-cash items reducing Net
Income for such period, minus (i) any extraordinary or non-recurring items
increasing Net Income for such period and (ii) any non-cash items increasing Net
Income for such period.

Effective Date: As defined in the Preamble.

Environmental Proceedings: Any environmental proceedings, whether civil
(including actions by private parties), criminal, or administrative proceedings,
relating to Borrower.

Equity Interests: Shares of capital stock, partnership interests, membership
interests in a limited liability company, beneficial interests in a trust or
other equity ownership interests in a Person, and any warrants, options or other
rights entitling the holder thereof to purchase or acquire any such equity
interest.

ERISA: The Employee Retirement Income Security Act of 1974, as amended, and the
regulations promulgated thereunder from time to time.

Event of Default: As such term is defined in Article XV.

FDIA: The Federal Deposit Insurance Act of 1933, as amended from time to time,
and the regulations promulgated pursuant thereto.

FDIC: The Federal Deposit Insurance Corporation, or any successor Governmental
Authority then performing the same or substantially similar duties.

Federal Funds Rate: For any day, a fluctuating rate of interest equal to the
Federal Funds Rate as published in the “Money Rates” section of The Wall Street
Journal. Any change in the rate will take effect on the effective date as
indicated in The Wall Street Journal. Interest will accrue on any non-Business
Day at the rate in effect on the immediately preceding Business Day.

Federal Reserve Bank: The Federal Reserve Bank or the Federal Reserve System, or
any successor Governmental Authority then performing the same or substantially
similar duties.

 

5



--------------------------------------------------------------------------------

FFIEC: The Federal Financial Institutions Examination Council, or any successor
Governmental Authority then performing the same or substantially similar duties.

Fixed Charge Coverage Ratio: With respect to any Person, the ratio as of the
last day of any fiscal quarter of (a) Adjusted EBITDA, to (b) Consolidated Fixed
Charges, in each case for Borrower and its subsidiaries, on a consolidated
basis, all for the four fiscal quarter period ending on such date.

GAAP: Generally accepted accounting principles in the United States of America.

Governmental Approvals: All authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

Governmental Authority: Any nation or government, any state, province or
territory or other political subdivision thereof, any governmental agency
(including any Bank Regulatory Authority), department, authority,
instrumentality, regulatory body, court, central bank or other governmental
entity exercising executive, legislative, judicial, taxing, regulatory or
administrative functions of or pertaining to government, any securities exchange
and any self-regulatory organization exercising such functions (including any
supra-national bodies such as the European Union or the European Central Bank)
and any group or body charged with setting financial accounting or regulatory
capital rules or standards (including, without limitation, the Bank for
International Settlements or the Basel Committee on Banking Supervision or any
successor or similar authority to any of the foregoing).

Guarantee: Any obligation, contingent or otherwise, of the guarantor
guaranteeing or having the economic effect of guaranteeing any Indebtedness or
other obligation of any other Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of the guarantor,
direct or indirect, (a) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other obligation or to purchase (or
to advance or supply funds for the purchase of) any security for the payment
thereof, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness or other obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or
(d) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.

Including or including: Including but not limited to.

Indebtedness: Without duplication, with respect to any Person (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (e) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty and (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other entity

 

6



--------------------------------------------------------------------------------

(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

Intangible Assets: As defined in accordance with the then-current regulations of
the applicable Bank Regulatory Authority.

Interest Expense: For any period, total interest expense of Borrower (including
that portion attributable to Capital Lease Obligations), premium payments, debt
discount, fees and related expenses with respect to all outstanding Indebtedness
of Borrower

Internal Revenue Code: The Internal Revenue Code of 1986, as amended from time
to time.

Late Charge: As such term is defined in Section 4.6.

Laws: Collectively, all federal, state and local laws, statutes, codes,
ordinances, orders, rules and regulations, including judicial opinions or
precedential authority in the applicable jurisdiction.

Lender: As defined in the opening paragraph of this Agreement, and including any
successor holder of the Loan from time to time.

Leverage Ratio: With respect to any Person, the ratio (expressed as a
percentage) as of the last day of any fiscal quarter of (a) Tier 1 Capital of
such Person to (b) Average Total Assets of such Person.

LIBOR: With respect to any LIBOR Reset Period, the rate of interest at which
deposits in U.S. dollars are offered to major banks in the London interbank
market for a ninety (90) day period on the day that is two (2) LIBOR Business
Days prior to the commencement of such LIBOR Reset Period, based on information
presented by any interest rate reporting service of recognized standing selected
by Lender, or if Lender determines that no interest rate reporting service has
presented such information, the rate of interest at which deposits in U. S.
dollars are offered to major banks in the London interbank market for a ninety
(90) day period on the day that is two (2) LIBOR Business Days prior to the
commencement of such LIBOR Reset Period by any bank reasonably selected by
Lender. Under the terms of this Agreement, the applicable “LIBOR” rate is used
by Lender as a reference rate. The use of ninety (90) day LIBOR as a reference
rate does not mean the Borrower will actually pay interest on the Loan pursuant
to a ninety (90) day contract or any other interest rate contract. Instead, the
effective interest rate under this Agreement will adjust at the beginning of
each LIBOR Reset Period.

LIBOR Business Day: A Business Day on which commercial banks are open for
dealings in U.S. dollar deposits in the London interbank market.

LIBOR Reset Period: (i) as to the calendar month in which the Effective Date
occurs, the period commencing on the Effective Date and ending on the last
calendar day of such month and (ii) as to any month thereafter, the period
commencing on the first calendar day of the month immediately following the end
of the prior LIBOR Reset Period, and ending on the earlier of (a) the last
calendar day of the month during which the Loan was made or most recently
continued and (b) the Maturity Date.

Lien: With respect to any asset, (a) any mortgage, deed of trust, lien, pledge,
hypothecation, encumbrance, charge or security interest in, on or of such asset,
and (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset.

 

7



--------------------------------------------------------------------------------

Loan: Any Revolving Credit Advance.

Loan Documents: The collective reference to this Agreement, the documents and
instruments listed in Section 4.2, and all the other documents and instruments
entered into from time to time, evidencing or securing the Obligations or any
obligation of payment thereof or performance of Borrower’s obligations in
connection with the transaction contemplated hereunder, each as amended.

Loan Opening Date: The date of the initial disbursement of proceeds of the Loan.

Material Adverse Change or material adverse change: If, in Lender’s reasonable
discretion, the business prospects, operations or financial condition of a
Person or property has changed in a manner which would (a) materially impair the
value of Lender’s security for the Obligations, (b) prevent timely repayment of
the Obligations or (c) otherwise prevent the applicable Person from timely
performing any of its material obligations under the Loan Documents.

Maturity Date: August 28, 2016.

Maximum Lawful Rate: As such term in defined in Section 5.3.

Moody’s: Moody’s Investors Service, Inc. and any successor thereto.

Net Income: For any period, the net income of Bank determined in accordance with
GAAP.

Non-Performing Assets to Net Capital Ratio: With respect to any Person, the
ratio (expressed as a percentage) as of the last day of any fiscal quarter of
(a) (i) Total Non-Accrual Loans of such Person, plus (ii) Other Real Estate
Owned of such Person to (b) (i) Total Capital of such Person, plus
(ii) unrealized losses (gains) on securities for such Person, plus
(iii) Allowance for Loan and Lease Losses of such Person, minus (iv) Intangible
Assets of such Person.

Note: A promissory note, in the amount of the Commitment, executed by Borrower
and payable to the order of Lender, evidencing the Loan.

Note Rate: A rate per annum equal to the sum of (a) LIBOR for the then-current
LIBOR Reset Period plus (b) 400 basis points (4.0%).

Obligations: All obligations, indebtedness, and liabilities of Borrower to
Lender or any Affiliate of Lender, or both, now existing or hereafter arising,
whether direct, indirect, related, unrelated, fixed, contingent, liquidated,
unliquidated, joint, several, or joint and several, including, without
limitation, the obligations, indebtedness, and liabilities under this Agreement,
the other Loan Documents, any cash management or treasury services agreements
and all interest accruing thereon (whether a claim for post-filing or
post-petition interest is allowed in any bankruptcy, insolvency, reorganization
or similar proceeding) and all attorneys’ fees and other expenses incurred in
the enforcement or collection thereof.

OCC: The Office of the Comptroller of the Currency, or any successor
Governmental Authority then performing the same or substantially similar duties.

OFAC: As defined in Section 3.1(u).

Open the Loan, Opening of the Loan or Loan Opening: The disbursement of Loan
proceeds.

 

8



--------------------------------------------------------------------------------

Origination Fee: A fee in the amount of $35,000.

Other Real Estate Owned: As defined in accordance with the then-current
regulations of the applicable Bank Regulatory Authority; provided that “Other
Real Estate Owned” shall not include assets subject to a loss-sharing agreement
with the FDIC.

Payment Date: The first day of each and every calendar month during the term of
the Note.

Permitted Acquisition: A purchase or other acquisition by Borrower of: (a) all
or substantially all of the assets of any Permitted Acquisition Target or all or
substantially all of the assets constituting a line of business or a division of
a Permitted Acquisition Target or (b) all of the Equity Interests of any
Permitted Acquisition Target (including all of the voting rights); provided, in
each case, that no Event of Default exists as of the consummation of the
proposed acquisition and no Event of Default would be created thereby.
Notwithstanding anything to the contrary set forth in this Agreement, Lender
expressly acknowledges and agrees that the acquisition of The Prosperity Banking
Company and Prosperity Bank, St. Augustine, Florida, is a Permitted Acquisition.

Permitted Acquisition Target: A Person whose assets, or whose Equity Interests,
are acquired by Borrower in a Permitted Acquisition. A Person cannot be a
Permitted Acquisition Target unless such Person is an entity or partnership
incorporated, formed or otherwise organized under the laws of the United States,
any State of the United States or the District of Columbia.

Permitted Investments: Each of the following:

(a) loans made in the ordinary course of business (including liquidity support
to broker-dealer Subsidiaries);

(b) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof, or as otherwise permitted by Borrower’s
written investment policy in effect as of the Effective Date and provided to
Lender;

(c) marketable direct obligations issued by any of the United States or any
municipality thereof and currently having a rating of (i) AA or higher issued by
S&P and (ii) Aa2 or higher issued by Moody’s, or as otherwise permitted by
Borrower’s written investment policy in effect as of the Effective Date and
provided to Lender;

(d) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(e) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $100,000,000;

 

9



--------------------------------------------------------------------------------

(f) fully collateralized repurchase agreements with a term of not more than 30
days entered into with any domestic office of any commercial bank organized
under the laws of the United States of America or any State thereof which has a
combined capital and surplus and undivided profits of not less than
$100,000,000; and

(g) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.

Permitted Liens: Each of the following:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 10.3;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in good faith by appropriate proceedings and which would not
reasonably be expected to cause a Material Adverse Change;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (f) of Article XV; and

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower;

provided that the term “Permitted Liens” shall not include any Lien securing
Indebtedness.

Permitted Tax Distributions: With respect to any Person, any dividend or
distribution to any holder of such Person’s stock or other equity interests to
permit such holders to pay federal income taxes and all relevant state and local
income taxes at a rate equal to the highest marginal applicable tax rate for the
applicable tax year, however denominated (together with any interest, penalties,
additions to tax, or additional amounts with respect thereto) imposed as a
result of taxable income attributed to such holder as a partner of such Person
under federal, state, and local income tax laws, determined on a basis that
combines those liabilities arising out of the net effect of the income, gains,
deductions, losses, and credits of such Person and attributable to it in
proportion and to the extent in which such holders hold stock or other equity
interests of such Person.

Person: Any natural person, corporation, limited liability company, trust, joint
venture, association, company, partnership, bank, Governmental Authority or
other entity.

 

10



--------------------------------------------------------------------------------

Revolving Credit Advance: Any Advance made by Lender to Borrower pursuant to
Article IV of this Agreement.

Risk-Based Capital Guidelines: (a) the risk-based capital guidelines in effect
in the United States on the date of this Agreement, including transition rules,
(b) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (c) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, regardless of the
date enacted, adopted or issued.

S&P: Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

Sanctioned Entity: (a) an agency of the government of, (b) an organization
directly or indirectly controlled by, or (c) a person resident in, a country
that is subject to a sanctions program identified on the list maintained by OFAC
and available at http://www.treas.gov/offices/enforcement/ofac/programs, or as
otherwise published from time to time as such program may be applicable to such
agency, organization or person.

Sanctioned Person: A person named on the list of Specially Designated Nationals
or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time.

Security Agreement: The Security Agreement to be executed by Borrower in form
and substance satisfactory to Lender, as it may be amended, restated,
supplemented or otherwise modified from time to time.

Security Documents: The Security Agreement and all other instruments, documents
and agreements delivered by or on behalf of Borrower pursuant to this Agreement
or any of the other Loan Documents in order to grant to, or perfect in favor of,
Lender, a Lien on any real, personal or mixed property of Borrower as security
for the Obligations.

Subordinated Indebtedness: Any Indebtedness of Borrower (other than the Loan)
that has been subordinated to the Obligations by written agreement, in form and
content satisfactory to Lender and which has been approved in writing by Lender
as constituting Subordinated Indebtedness for purposes of this Agreement.

Subsidiary: (a) any corporation of which at least a majority of the outstanding
shares of stock having by the terms thereof ordinary voting power to elect a
majority of the board of directors of such corporation (irrespective of whether
or not at the time stock of any other class or classes of such corporation shall
have or might have voting power by reason of the happening of any contingency)
is at the time directly or indirectly owned or controlled by Borrower or one or
more of other Subsidiaries or by Borrower and one or more of such Subsidiaries,
and (b) any other entity (i) of which at least a majority of the ownership,
equity or voting interest is at the time directly or indirectly owned or
controlled by one or more of Borrower and other Subsidiaries and (ii) which is
treated as a subsidiary in accordance with GAAP.

Swap Agreement: Any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of Borrower shall be a Swap
Agreement.

 

11



--------------------------------------------------------------------------------

Taxes: Any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

Tier 1 Capital: As defined in accordance with the then-current regulations of
the applicable Bank Regulatory Authority.

Tier 2 Capital: As defined in accordance with the then-current regulations of
the applicable Bank Regulatory Authority.

Total Capital: As defined in accordance with the then-current regulations of the
applicable Bank Regulatory Authority.

Total Non-Accrual Loans: Total value of the loans held by any Person, which
loans are classified as non-accrual in accordance with the then-current
regulations of the applicable Bank Regulatory Authority and/or Call Report
instructions, or which loan meets any of the following conditions: (a) it is
maintained on a cash basis because the borrower’s financial condition has
deteriorated, (b) payment in full of principal or interest is not expected, or
(c) principal or interest has been in default for a period of ninety (90) days
or more (unless the loan is both well secured and in the process of collection);
provided that “Total Non-Accrual Loans” shall not include loans subject to a
loss-sharing agreement with the FDIC.

Total Risk-Based Capital Ratio: With respect to any Person, the ratio (expressed
as a percentage) as of the last day of any fiscal quarter of (a) (i) Tier 1
Capital of such Person, plus (ii) Tier 2 Capital of such Person, to (b) Total
Risk-Weighted Assets of such Person.

Total Risk-Weighted Assets: As defined in accordance with the then-current
regulations of the applicable Bank Regulatory Authority.

2.2 Other Definitional Provisions.

All terms defined in this Agreement shall have the same meanings when used in
the Note, any other Loan Documents, or any certificate or other document made or
delivered pursuant hereto. The words “hereof”, “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement.

2.3 Accounting Terms.

All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with GAAP, applied on a consistent
basis, as in effect from time to time and in a manner consistent with that used
in preparing the audited financial statements required by Section 10.1(a),
except as otherwise specifically prescribed herein. Notwithstanding the
foregoing, all financial statements delivered hereunder shall be prepared, and
all financial covenants contained herein shall be calculated, without giving
effect to any election under the FASB ASC 825 (or any similar accounting
principle) permitting a Person to value its financial liabilities or
Indebtedness at the fair value thereof.

 

12



--------------------------------------------------------------------------------

ARTICLE III

BORROWER’S REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties.

To induce Lender to execute this Agreement and perform its obligations
hereunder, Borrower hereby represents and warrants to Lender as follows:

(a) Except as previously disclosed to Lender in writing, no litigation or
proceedings are pending, or to the best of Borrower’s knowledge threatened,
against Borrower or its Subsidiaries, which would, if adversely determined,
reasonably be expected to cause a Material Adverse Change with respect to
Borrower or its Subsidiaries. There are no pending Environmental Proceedings and
Borrower has no knowledge of any threatened Environmental Proceedings or any
facts or circumstances which may give rise to any future Environmental
Proceedings.

(b) Borrower is a corporation duly organized and validly existing under the laws
of the State of Georgia and has full power and authority to execute, deliver and
perform all Loan Documents to which Borrower is a party, and such execution,
delivery and performance have been duly authorized by all requisite action on
the part of Borrower. Each Loan Document to which Borrower is a party has been
duly executed and delivered by Borrower and is the legally valid and binding
obligation of Borrower, enforceable against Borrower in accordance with its
respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.

(c) No consent, approval or authorization of or declaration, registration or
filing with any Governmental Authority or nongovernmental person or entity,
including any creditor, partner, or member of Borrower or its Subsidiaries, is
required in connection with the execution, delivery and performance of this
Agreement or any of the Loan Documents other than the filing of UCC-1 financing
statements, except for such consents, approvals or authorizations of or
declarations or filings with any Governmental Authority or non-governmental
person or entity where the failure to so obtain would not have a material
adverse effect on Borrower or its Subsidiaries or which have been obtained as of
any date on which this representation is made or remade. The Borrower and each
Subsidiary of Borrower (i) has all Governmental Approvals required by any
applicable Law for it to conduct its business, each of which is in full force
and effect, is final and not subject to review on appeal and is not the subject
of any pending or, to the best of its knowledge, threatened attack by direct or
collateral proceeding, (ii) is in compliance with each Governmental Approval
applicable to it and in compliance with all other applicable Laws relating to it
or any of its respective properties and (iii) has timely filed all material
reports, documents and other materials required to be filed by it under all
applicable Laws with any Governmental Authority and has retained all material
records and documents required to be retained by it under applicable Law, except
in each case (i), (ii) or (iii) where the failure to have, comply or file would
not reasonably be expected to have a Material Adverse Change.

(d) The execution, delivery and performance of this Agreement, the execution and
payment of the Note and the granting of the security interests under the
Security Documents have not constituted and will not constitute, upon the giving
of notice or lapse of time or both, a breach or default under any other
agreement to which Borrower or its Subsidiaries is a party or may be bound or
affected, or a violation of any Law or court order.

(e) Borrower is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Change.

 

13



--------------------------------------------------------------------------------

(f) There is no default under this Agreement or any of the other Loan Documents,
nor any condition which, after notice or the passage of time or both, would
constitute a default or an Event of Default under said documents.

(g) No brokerage fees or commissions are payable by or to any person in
connection with this Agreement or the Loan to be disbursed hereunder.

(h) All financial statements and other information previously furnished by
Borrower or its Subsidiaries to Lender in connection with the Loan fairly
present in all material respects the assets, liabilities, financial condition
and results of operations of Borrower and its Subsidiaries as at the respective
dates thereof and for the periods referred to therein. No Material Adverse
Change with respect to Borrower or its Subsidiaries has occurred since the
respective dates of such statements and information. None of Borrower or its
Subsidiaries has any Indebtedness or other material liability, contingent or
otherwise, not disclosed in such financial statements.

(i) Borrower has good title to, or valid leasehold interests in, all its real
and personal property material to its business, except for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes.
Except as permitted by this Agreement, all such property is free and clear of
Liens.

(j) Reserved.

(k) Borrower owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual property material to its business,
and the use thereof by the Borrower and its subsidiaries does not infringe upon
the rights of any other Person, except for any such infringements that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Change.

(l) The Loan is not being made for the purpose of purchasing or carrying “margin
stock” within the meaning of Regulation T, U or X issued by the Board of
Governors of the Federal Reserve System.

(m) Borrower is not an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

(n) Borrower has timely filed or caused to be filed all Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith
by appropriate proceedings and for which the Borrower has set aside on its books
adequate reserves or (b) to the extent that the failure to do so would not
reasonably be expected to result in a Material Adverse Change.

(o) Borrower is not a party in interest to any plan defined or regulated under
ERISA, and the assets of Borrower are not “plan assets” of any employee benefit
plan covered by ERISA or Section 4975 of the Internal Revenue Code.

(p) Borrower has disclosed to Lender all agreements, instruments and corporate
or other restrictions to which it is subject, and all other matters known to it,
that, individually or in the aggregate, would reasonably be expected to result
in a Material Adverse Change. No reports, financial statements, certificates or
other information furnished by or on behalf of Borrower to Lender in connection
with the negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information

 

14



--------------------------------------------------------------------------------

so furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

(q) Borrower is not a “foreign person” within the meaning of Section 1445 or
7701 of the Internal Revenue Code.

(r) Borrower uses no trade name other than its actual name set forth herein. The
principal place of business of Borrower is as stated in Section 17.16.

(s) Borrower’s place of formation or organization is the State of Georgia.

(t) All statements set forth in the Recitals are true and correct.

(u) None of Borrower or its Subsidiaries is (or will be) a person with whom
Lender is restricted from doing business under regulations of the Office of
Foreign Asset Control (“OFAC”) of the Department of the Treasury of the United
States of America (including, those Persons named on OFAC’s Specially Designated
and Blocked Persons list) or under any statute, executive order (including, the
September 24, 2001 Executive Order Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action and is not and shall not engage in any dealings or
transactions or otherwise be associated with such persons. In addition, Borrower
hereby agrees to provide to the Lender with any additional information that the
Lender deems necessary from time to time in order to ensure compliance with all
applicable Laws concerning money laundering and similar activities. None of the
Borrower, any Subsidiary of the Borrower or any Affiliate of the Borrower:
(i) is a Sanctioned Person, (ii) has more than ten percent (10%) of its assets
in Sanctioned Entities, or (iii) derives more than ten percent (10%) of its
operating income from investments in, or transactions with Sanctioned Persons or
Sanctioned Entities. The proceeds of any Loan will not be used and have not been
used to fund any operations in, finance any investments or activities in, or
make any payments to, a Sanctioned Person or a Sanctioned Entity.

3.2 Survival of Representations and Warranties.

Borrower agrees that all of the representations and warranties set forth in
Section 3.1 and elsewhere in this Agreement are true as of the date hereof, will
be true at the Loan Opening and, except for matters which have been disclosed by
Borrower and approved by Lender in writing, at all times thereafter (except
those representations and warranties that address matters only as of a specified
date, the accuracy of which shall be determined as of that specified date in all
respects).

ARTICLE IV

LOAN AND LOAN DOCUMENTS

4.1 Agreement to Borrow and Lend; Lender’s Obligation to Disburse; Borrowing
Procedure.

Subject to the terms and conditions of this Agreement, Lender agrees to make a
revolving credit loan to Borrower from time to time from the date hereof to and
including the Maturity Date in an aggregate principal amount at any time
outstanding up to but not exceeding the amount of the Commitment. Subject to the
foregoing limitations, and the other terms and provisions of this Agreement,
Borrower may borrow, repay, and reborrow hereunder.

 

15



--------------------------------------------------------------------------------

(a) The obligation of Borrower to repay the Revolving Credit Advances and
interest thereon shall be evidenced by the Note executed by Borrower, and
payable to the order of Lender, in the principal amount of the Commitment as
originally in effect. Borrower shall repay the unpaid principal amount of all
Advances on the Maturity Date, unless sooner due by reason of acceleration by
Lender as provided in this Agreement.

(b) Lender agrees, upon Borrower’s compliance with and satisfaction of all
conditions precedent to the Loan Opening and provided no Material Adverse Change
has occurred with respect to Borrower or its Subsidiaries and no Default or
Event of Default has occurred and is continuing hereunder, to Open the Loan.

(c) To the extent that Lender may have acquiesced in noncompliance with any
conditions precedent to the Opening of the Loan, such acquiescence shall not
constitute a waiver by Lender, and Lender may at any time after such
acquiescence require Borrower to comply with all such requirements.

(d) Bank shall, prior to the Opening of the Loan, open a Depository Account in
the amount of $15,000,000, subject to the Bank’s compliance with Regulation F
(12 CFR 206) and Bank’s internal policies related thereto, and any amounts in
the Depository Account shall earn a minimum of the greater of (i) the Federal
Funds Rate plus 30 basis points per annum and (ii) 55 basis points per annum.

(e) Borrower shall give Lender notice of each Revolving Credit Advance by means
of an Advance Request Form containing the information required therein and
delivered (by hand or by mechanically confirmed facsimile) to Lender no later
than 2:00 p.m. Dallas time on a Business Day on the day on which the Revolving
Credit Advance is desired to be funded. Advances shall be in a minimum amount of
$100,000. Lender at its option may accept telephonic requests for such Advances,
provided that such acceptance shall not constitute a waiver of Lender’s right to
require delivery of an Advance Request Form in connection with subsequent
Advances. Any telephonic request for a Revolving Credit Advance by Borrower
shall be promptly confirmed by submission of a properly completed Advance
Request Form to Lender, but failure to deliver an Advance Request Form shall not
be a defense to payment of the Advance. Lender shall have no liability to
Borrower for any loss or damage suffered by Borrower as a result of Lender’s
honoring of any requests, execution of any instructions, authorizations or
agreements or reliance on any reports communicated to it telephonically, by
facsimile or electronically and purporting to have been sent to Lender by
Borrower and Lender shall have no duty to verify the origin of any such
communication or the identity or authority of the Person sending it. Subject to
the terms and conditions of this Agreement, each Revolving Credit Advance shall
be made available to Borrower by depositing the same, in immediately available
funds, in an account of Borrower designated by Borrower maintained with Lender
at its principal office.

(f) Borrower agrees to pay to Lender an unused facility fee on the daily average
unused amount of the Commitment for the period from and including the date of
this Agreement to and including the Maturity Date, at the rate of 0.25% per
annum based on a 360 day year and the actual number of days elapsed. For the
purpose of calculating the unused facility fee hereunder, the Commitment shall
be deemed utilized by the amount of all outstanding Advances. Accrued unused
facility fees shall be payable quarterly in arrears on the first (1st) day of
each April, July, October, and January during the term of this Agreement and on
the Maturity Date.

 

16



--------------------------------------------------------------------------------

4.2 Loan Documents.

Borrower agrees that it will, on or before the Loan Opening Date, execute and
deliver or cause to be executed and delivered to Lender the following documents
in form and substance acceptable to Lender:

(a) The Note.

(b) Each Security Document.

(c) Such UCC financing statements as Lender determines are advisable or
necessary to perfect or notify third parties of the security interests intended
to be created by the Loan Documents.

(d) Such other documents, instruments or certificates as Lender and its counsel
may reasonably require, including such documents as Lender in its sole
discretion deems necessary or appropriate to effectuate the terms and conditions
of this Agreement and the Loan Documents, and to comply with the Laws.

4.3 Term of the Loan.

All principal, interest and other sums due under the Loan Documents shall be due
and payable in full on the Maturity Date.

4.4 Prepayments.

Borrower shall have the right to make prepayments of the Loan, in whole or in
part at any time. No prepayment of all or part of the Loan shall be permitted
unless same is made together with the payment of all interest accrued on the
Loan through the date of prepayment and an amount equal to any attorneys’ fees
and disbursements actually incurred by Lender as a result of the prepayment.

4.5 Late Charge.

Any and all amounts due hereunder or under the other Loan Documents which remain
unpaid on the tenth (10th) day after the date said amount was due and payable
shall incur a fee (the “Late Charge”) at the Default Rate, which payment shall
be in addition to all of Lender’s other rights and remedies under the Loan
Documents, provided that no Late Charge shall apply to the final payment of
principal on the Maturity Date. Nothing in this Section shall be deemed a cure
period for the purpose of determining the occurrence of an Event of Default.

ARTICLE V

INTEREST

5.1 Interest Rate.

(a) Subject to Section 5.3, any outstanding principal of any Advance and (to the
fullest extent permitted by law) any other amount payable by Borrower under this
Agreement or any other Loan Document will bear interest at the Note Rate (the
“Applicable Rate”), unless the Default Rate is applicable.

(b) Interest at the Applicable Rate (or Default Rate) shall be calculated for
the actual number of days elapsed on the basis of a 360-day year, including the
first date of the applicable period to, but not including, the date of
repayment.

(c) Any outstanding principal of any Advance and (to the fullest extent
permitted by law) any other amount payable by Borrower under this Agreement or
any other Loan Document that is not paid in full

 

17



--------------------------------------------------------------------------------

when due (whether at stated maturity, by acceleration or otherwise) shall bear
interest at the Default Rate for the period from and including the due date
thereof to but excluding the date the same is paid in full. Additionally, at any
time that an Event of Default exists, all outstanding and unpaid principal
amounts of all of the Obligations shall, to the extent permitted by law, bear
interest at the Default Rate. Interest payable at the Default Rate shall be
payable from time to time on demand.

5.2 Required Principal and Interest Payments.

All accrued but unpaid interest on the principal balance of the Loan outstanding
from time to time shall be payable on each Payment Date. The then outstanding
principal balance of the Loan and all accrued but unpaid interest thereon shall
be due and payable on the Maturity Date. Borrower may from time to time during
the term of this Agreement borrow, partially or wholly repay its outstanding
borrowings, and reborrow, subject to all of the limitations, terms and
conditions of this Agreement; provided, however, that the total outstanding
borrowings under this Agreement shall not at any time exceed the Commitment. The
unpaid principal balance of the Loan at any time shall be the total amount
advanced hereunder by Lender less the amount of principal payments made hereon
by or for Borrower, which balance may be endorsed hereon from time to time by
Lender or otherwise noted in Lender’s records, which notations shall be, absent
manifest error, conclusive evidence of the amounts owing hereunder from time to
time. All payments (whether of principal or of interest) shall be deemed
credited to Borrower’s account only if received by 2:00 p.m. Dallas time on a
Business Day; otherwise, such payment shall be deemed received on the next
Business Day.

5.3 Maximum Lawful Rate.

It is the intent of Borrower and Lender to conform to and contract in strict
compliance with applicable usury law from time to time in effect. In no way, nor
in any event or contingency (including but not limited to prepayment, default,
demand for payment, or acceleration of the maturity of any obligation), shall
the rate of interest taken, reserved, contacted for, charged or received under
this Agreement and the other Loan Documents exceed the highest lawful interest
rate permitted under applicable law (the “Maximum Lawful Rate”). If Lender shall
ever receive anything of value which is characterized as interest under
applicable law and which would apart from this provision be in excess of the
Maximum Lawful Rate, an amount equal to the amount which would have been
excessive interest shall, without penalty, be applied to the reduction of the
principal amount owing on the Loan in the inverse order of its maturity and not
to the payment of interest, or refunded to the Borrower or the other payor
thereof if and to the extent such amount which would have been excessive exceeds
such unpaid principal. All interest paid or agreed to be paid to the holder
hereof shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread throughout the full stated term (including any renewal or
extension) of the Loan so that the amount of interest on account of such
obligation does not exceed the Maximum Lawful Rate. As used in this Section, the
term “applicable law” shall mean the laws of the State of Texas or the federal
laws of the United States, whichever laws allow the greater interest, as such
laws now exist or may be changed or amended or come into effect in the future.

ARTICLE VI

COSTS OF MAINTAINING LOAN

6.1 Increased Costs and Capital Adequacy.

(a) Borrower recognizes that the cost to Lender of maintaining the Loan or any
portion thereof may fluctuate and, Borrower agrees to pay Lender additional
amounts to compensate Lender for any increase

 

18



--------------------------------------------------------------------------------

in its actual costs incurred in maintaining the Loan or any portion thereof
outstanding or for the reduction of any amounts received or receivable from
Borrower as a result of any change after the date hereof in any applicable Law,
regulation or treaty (including any Risk-Based Capital Guideline), or in the
interpretation or administration thereof, or by any domestic or foreign court,
(i) changing the basis of taxation of payments under this Agreement to Lender
(other than Taxes imposed on all or any portion of the overall net income or
receipts of Lender), or (ii) imposing, modifying or applying any reserve,
special deposit or similar requirement against assets of, deposits with or for
the account of, credit extended by, or any other acquisition of funds for loans
by Lender (which includes the Loan or any applicable portion thereof), or
(iii) imposing on Lender any other condition affecting the Loan, provided that
the result of the foregoing is to increase the cost to Lender of maintaining the
Loan or any portion thereof or to reduce the amount of any sum received or
receivable from Borrower by Lender under the Loan Documents.

(b) If the application of any Law, rule, regulation or guideline adopted or
arising out of the Basel Committee on Banking Regulations and Supervisory
Practices entitled “International Convergence of Capital Measurement and Capital
Standards”, or the adoption after the date hereof of any other Law, rule,
regulation or guideline regarding capital adequacy, or any change after the date
hereof in any of the foregoing, or in the interpretation or administration
thereof by any domestic or foreign Governmental Authority, central bank or
comparable agency charged with the interpretation or administration thereof, or
compliance by Lender, with any request or directive regarding capital adequacy
(whether or not having the force of law) of any such authority, central bank or
comparable agency, has the effect of reducing the rate of return on Lender’s
capital to a level below that which Lender would have achieved but for such
application, adoption, change or compliance (taking into consideration the
policies of Lender with respect to capital adequacy), then, from time to time
Borrower shall pay to Lender such additional amounts as will compensate Lender
for such reduction with respect to any portion of the Loan outstanding.

(c) Any amount payable by Borrower under subsection (a) or subsection (b) of
this Section 6.1 shall be paid within five (5) days of receipt by Borrower of a
certificate signed by an authorized officer of Lender setting forth the amount
due and the basis for the determination of such amount, which statement shall be
conclusive and binding upon Borrower, absent manifest error. Failure on the part
of Lender to demand payment from Borrower for any such amount attributable to
any particular period shall not constitute a waiver of Lender’s right to demand
payment of such amount for any subsequent or prior period. Lender shall use
reasonable efforts to deliver to Borrower prompt notice of any event described
in subsection (a) or (b) above, of the amount of the reserve and capital
adequacy payments resulting therefrom and the reasons therefor and of the basis
of calculation of such amount; provided, however, that any failure by Lender to
so notify Borrower shall not affect Borrower’s obligation to pay the reserve and
capital adequacy payment resulting therefrom.

6.2 Borrower Withholding.

If by reason of a change in any applicable Laws occurring after the date hereof,
Borrower is required by Law to make any deduction or withholding in respect of
any Taxes (other than Taxes imposed on or measured by the net income of Lender
or any franchise Tax imposed on Lender), duties or other charges from any
payment due under the Note to the maximum extent permitted by Law, the sum due
from Borrower in respect of such payment shall be increased to the extent
necessary to ensure that, after the making of such deduction or withholding,
Lender receives and retains a net sum equal to the sum which it would have
received had no such deduction or withholding been required to be made.

 

19



--------------------------------------------------------------------------------

ARTICLE VII

LOAN EXPENSE AND ADVANCES

7.1 Loan and Administration Expenses.

Borrower unconditionally agrees to pay all costs and expenses incurred by Lender
in connection with the Loan, including all amounts payable pursuant to Sections
7.2 and 7.3 and any and all other fees owing to Lender pursuant to the Loan
Documents or any separate fee agreement, and also including, without limiting
the generality of the foregoing, all recording, filing and registration fees and
charges, mortgage or documentary taxes, all insurance premiums, printing and
photocopying expenses, survey fees and charges, cost of certified copies of
instruments, cost of premiums on surety company bonds, all appraisal fees,
insurance consultant’s fees, environmental consultant’s fees, travel related
expenses and all costs and expenses incurred by Lender in connection with the
determination of whether or not Borrower has performed the obligations
undertaken by Borrower hereunder or has satisfied any conditions precedent to
the obligations of Lender hereunder and, if any default or Event of Default
occurs hereunder or under any of the Loan Documents or if the Loan or Note or
any portion thereof is not paid in full when and as due, all costs and expenses
of Lender (including, without limitation, court costs and counsel’s fees and
disbursements and fees and costs of paralegals) incurred in attempting to
enforce payment of the Loan and expenses of Lender incurred (including court
costs and counsel’s fees and disbursements and fees and costs of paralegals) in
attempting to realize, while a default or Event of Default exists, on any
security or incurred in connection with the sale or disposition (or preparation
for sale or disposition) of any security for the Loan. Whenever Borrower is
obligated to pay or reimburse Lender for any attorneys’ or paralegals’ fees,
those fees shall include the reasonable allocated costs for services of in-house
counsel. Borrower agrees to pay all brokerage, finder or similar fees or
commissions payable in connection with the transactions contemplated hereby and
shall indemnify and hold Lender harmless against all claims, liabilities, costs
and expenses (including attorneys’ fees and expenses) incurred in relation to
any claim by broker, finder or similar person.

7.2 Lender’s Attorneys’ Fees and Disbursements.

Borrower agrees to pay Lender’s attorney fees and disbursements incurred in
connection with the Obligations, including (i) the preparation and negotiation
of this Agreement and the other Loan Documents and the preparation of the
closing binders, (ii) the disbursement, syndication, amendment, and
administration of the Loan and (iii) the enforcement of the terms of this
Agreement and the other Loan Documents.

7.3 Time of Payment of Fees and Expenses.

Borrower shall pay all expenses and fees incurred as of the Loan Opening on the
Loan Opening Date (unless sooner required herein). At the time of the Opening of
the Loan, Lender may pay from the proceeds of the initial disbursement of the
Loan all Loan expenses and all fees payable to Lender. Lender may require the
payment of outstanding fees and expenses as a condition to any disbursement of
the Loan. Lender is hereby authorized, without any specific request or direction
by Borrower, to make disbursements from time to time in payment of or to
reimburse Lender for all Loan expenses and fees payable by Borrower hereunder.

7.4 Expenses and Advances Secured by Loan Documents.

Any and all advances or payments made by Lender under this Article VII from time
to time, and any amounts expended by Lender pursuant to Article XVI, shall, as
and when advanced or incurred, constitute additional indebtedness evidenced by
the Note and secured by the Security Documents and the other Loan Documents.

 

20



--------------------------------------------------------------------------------

7.5 Right of Lender to Make Advances to Cure Borrower’s Defaults.

In the event that Borrower fails to perform any of Borrower’s covenants,
agreements or obligations contained in this Agreement or any of the other Loan
Documents (after the expiration of applicable grace periods, except in the event
of an emergency or other exigent circumstances), Lender may (but shall not be
required to) perform any of such covenants, agreements and obligations, and any
amounts expended by Lender in so doing and shall constitute additional
indebtedness evidenced by the Note and secured by the Security Documents and the
other Loan Documents and shall bear interest at the Default Rate.

ARTICLE VIII

CONDITIONS PRECEDENT TO THE OPENING OF THE LOAN

8.1 Conditions Precedent to Initial Extension of Credit.

Borrower agrees that Lender’s obligation to open the Loan and make the initial
Advance under the Note is conditioned upon Borrower’s delivery, performance and
satisfaction of the following conditions precedent in form and substance
satisfactory to Lender in its reasonable discretion:

(a) Loan Documents: The Lender shall have received copies of each of the
documents set forth in Section 4.2, executed by the Borrower or its
Subsidiaries, as the case may be, and recorded, if applicable, each in form and
substance satisfactory to the Lender.

(b) Origination Fee: The Lender shall have received evidence that the
Origination Fee and any other fees due at closing have been paid.

(c) Insurance Policies: Borrower shall have furnished to Lender policies or
binders evidencing that insurance coverages are in effect with respect to
Borrower, in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar businesses operating in the same or
similar locations.

(d) No Litigation: No litigation or proceedings shall be pending or threatened
which would reasonably be expected to cause a Material Adverse Change with
respect to Borrower or its Subsidiaries;

(e) Legal Opinions: Borrower shall have furnished to Lender an opinion from
counsel for Borrower or its Subsidiaries covering due authorization, execution
and delivery and enforceability of the Loan Documents, and creation and
perfection of the security interests granted under the Loan Documents, and also
containing such other legal opinions as Lender shall require, in form and
substance satisfactory to Lender;

(f) Searches: Borrower shall have furnished to Lender current bankruptcy,
federal tax lien and judgment searches and searches of all Uniform Commercial
Code financing statements filed in each place UCC Financing Statements are to be
filed hereunder, demonstrating the absence of adverse claims;

(g) Financial Statements: Borrower shall have furnished to Lender current annual
financial statements of Borrower or its Subsidiaries and such other persons or
entities connected with the Loan as

 

21



--------------------------------------------------------------------------------

Lender may request, each in form and substance and certified by such individual
as acceptable to Lender. Borrower and its Subsidiaries shall provide such other
additional financial information Lender reasonably requires;

(h) Reserved;

(i) Equity Interests of Bank: Borrower shall have delivered to Lender the share
certificates, if any, evidencing the Equity Interests of Bank;

(j) Organizational Documents: Borrower shall have furnished to Lender proof
satisfactory to Lender of authority, formation, organization and good standing
(or comparable active status) in the state of its incorporation or formation, of
all corporate, partnership, trust and limited liability company entities
(including Borrower and its Subsidiaries) executing any Loan Documents, whether
in their own name or on behalf of another entity. Borrower shall also provide
certified resolutions in form and content satisfactory to Lender, authorizing
execution, delivery and performance of the Loan Documents, and such other
documentation as Lender may reasonably require to evidence the authority of the
persons executing the Loan Documents. Borrower shall also have delivered
Constituent Documents for Borrower and Bank certified as of a date acceptable to
Lender by the appropriate government officials of the state of incorporation or
organization of Borrower and Bank. Borrower shall also have delivered a
certificate of incumbency certified by an authorized officer or representative
certifying the names of the individuals or other Persons authorized to sign this
Agreement and each of the other Loan Documents to which Borrower and Bank is or
is to be a party (including the certificates contemplated herein) on behalf of
such Person together with specimen signatures of such individual Persons;

(k) No Default: There shall be no uncured Default or Event of Default by
Borrower hereunder;

(l) Subordinated Indebtedness: Borrower shall deliver documentation related to
all Subordinated Indebtedness satisfactory to Lender; and

(m) Additional Documents: Borrower shall have furnished to Lender such other
materials, documents, papers or requirements regarding Borrower and its
Subsidiaries as Lender shall reasonably request.

Notwithstanding anything to the contrary set forth herein, Lender shall be under
no obligation to open the Loan unless Lender is able to sell or grant
participations in the Loan to third parties prior to the Effective Date in an
amount greater than $10,000,000.

8.2 Conditions Precedent to All Extensions of Credit.

The obligation of Lender to make any Advance (including the initial Advance) is
subject to the following additional conditions precedent:

(a) Request for Advance. Lender shall have received in accordance with this
Agreement an Advance Request Form pursuant to Lender’s requirements and executed
by a responsible officer of Borrower.

(b) No Default. No Default shall have occurred and be continuing, or would
result from or after giving effect to such Advance.

 

22



--------------------------------------------------------------------------------

(c) No Material Adverse Change. No Material Adverse Change has occurred and no
circumstance exists that would reasonably be expected to result in a Material
Adverse Change.

(d) Representations and Warranties. All of the representations and warranties
contained in this Agreement and in the other Loan Documents shall be true and
correct on and as of the date of such Advance with the same force and effect as
if such representations and warranties had been made on and as of such date.

(e) Additional Documentation. Lender shall have received such additional
approvals, opinions, or documents as Lender or its legal counsel may reasonably
request.

Each Advance hereunder shall be deemed to be a representation and warranty by
Borrower that the conditions specified in this Section 8.2 have been satisfied
on and as of the date of the applicable Advance.

ARTICLE IX

RESERVED

ARTICLE X

AFFIRMATIVE COVENANTS

Borrower covenants and agrees as follows:

10.1 Furnishing Information.

(a) Financial Reports. Borrower shall deliver or cause to be delivered to Lender
quarterly financial statements and a duly executed Certificate of Compliance in
the form of Exhibit B attached hereto within forty-five (45) days after the end
of each calendar quarter and an annual financial statement within seventy-five
(75) days after the end of each calendar year.

(b) Call Reports. As soon as available, and in no event more than sixty
(60) days after the end of each fiscal quarter of the Bank, copies of the Bank’s
Call Reports or other quarterly reports of condition and income furnished to
Governmental Authorities.

(c) FR Y-9SP. If applicable to Borrower, as soon as available, and in any event
no later than sixty (60) days after the end of each fiscal quarter, the
Borrower’s complete form FR Y-9SP as filed with the Federal Reserve Bank in the
applicable Federal Reserve District.

(d) FR Y-6. If applicable to Borrower, as soon as available, and in any event
within ninety (90) days after the end of each fiscal year, the Borrower’s
complete form FR Y-6 as filed with the Federal Reserve Bank in the applicable
Federal Reserve District.

(e) Federal Reserve Bank or FDIC. As soon as available, all other
non-confidential reports filed by or on behalf of Borrower or Bank with the
Federal Reserve Bank or FDIC.

(f) Bankers Blanket Bond. On the next Business Day after the earlier of notice
of intention to cancel or cancellation, in whole or in part, of any Bankers
Blanket Bond, a copy of the written notice to cancel or cancellation, including
a copy of any correspondence received from the underwriter or underwriters of
such Bankers Blanket Bond related to such intention to cancel or cancellation.

 

23



--------------------------------------------------------------------------------

(g) USA Patriot Act. Promptly upon the request thereof, such other information
and documentation required by Bank Regulatory Authorities under applicable “know
your customer” and Anti-Money Laundering rules and regulations (including,
without limitation, the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended), as from time to time reasonably
requested by the Lender.

(h) Notice of Litigation and Other Matters. Prompt (but in no event later than
ten (10) days after Borrower obtains knowledge thereof) telephonic and written
notice of the commencement of all proceedings by or before any Governmental
Authority and all actions and proceedings in any court or before any arbitrator
against or involving the Borrower or any Subsidiary of Borrower or any of their
respective properties, assets or businesses that if adversely determined would
reasonably be expected to result in a Material Adverse Change.

(i) Additional Information. Such other information regarding the operations,
business affairs and financial condition of the Borrower or any Subsidiary as
the Lender may reasonably request.

10.2 Maintenance of Insurance.

Borrower shall maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies and financial institutions engaged in the same or
similar businesses operating in the same or similar locations.

10.3 Payment of Taxes.

Borrower shall pay all Taxes before the same become delinquent, provided,
however, that Borrower shall have the right to pay such tax under protest or to
otherwise contest any such tax or assessment, but only if such contest has the
effect of preventing the collection of such Taxes so contested and also of
preventing the attachment of any Lien to any of Borrower’s property.

10.4 Lender’s Attorneys’ Fees for Enforcement of Agreement.

In case of any Default or Event of Default hereunder, Borrower (in addition to
Lender’s attorneys’ fees, if any, to be paid pursuant to Section 7.3) will pay
Lender’s attorneys’ and paralegal fees (including, without limitation, any
attorney and paralegal fees and costs incurred in connection with any litigation
or bankruptcy or administrative hearing and any appeals therefrom and any post-
judgment enforcement action including, without limitation, supplementary
proceedings) in connection with the enforcement of this Agreement; without
limiting the generality of the foregoing, if at any time or times hereafter
Lender employs counsel (whether or not any suit has been or shall be filed and
whether or not other legal proceedings have been or shall be instituted) for
advice or other representation with respect to this Agreement, or any of the
other Loan Documents, or to protect, collect, lease, sell, take possession of,
or liquidate any of the Collateral, or to attempt to enforce any security
interest or lien in any portion of the Collateral, or to enforce any rights of
Lender or Borrower’s obligations hereunder, then in any of such events all of
the attorneys’ fees arising from such services, and any expenses, costs and
charges relating thereto (including fees and costs of paralegals), shall
constitute an additional liability owing by Borrower to Lender, payable on
demand.

 

24



--------------------------------------------------------------------------------

10.5 Use of Proceeds.

The proceeds of the Loan will be used only for (a) working capital and general
corporate purposes; (b) to the extent permitted under this Agreement, Permitted
Acquisitions, including, without limitation the acquisition of The Prosperity
Banking Company and Prosperity Bank; and (c) the redemption of outstanding
shares of Borrower’s Fixed Rate Cumulative Perpetual Preferred Stock, Series A.
No part of the proceeds of the Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of regulations of
any Bank Regulatory Authority, including Regulations T, U and X.

10.6 Lost Note.

Upon Lender’s furnishing to Borrower an affidavit to such effect, Borrower
shall, if the Note is mutilated, destroyed, lost or stolen, deliver to Lender,
in substitution therefor, a new note containing the same terms and conditions as
the Note.

10.7 Indemnification.

BORROWER SHALL INDEMNIFY LENDER, INCLUDING EACH PARTY OWNING AN INTEREST IN THE
LOAN AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES AND CONSULTANTS (EACH,
AN “INDEMNIFIED PARTY”) AND DEFEND AND HOLD EACH INDEMNIFIED PARTY HARMLESS FROM
AND AGAINST ALL CLAIMS (INCLUDING, WITHOUT LIMITATION, ANY CIVIL PENALTIES OR
FINES ASSESSED BY OFAC), INJURY, DAMAGE, LOSS AND LIABILITY, COST AND EXPENSE
(INCLUDING ATTORNEYS’ FEES, COSTS AND EXPENSES) OF ANY AND EVERY KIND TO ANY
PERSONS OR PROPERTY BY REASON OF (I) ANY BREACH OF REPRESENTATION OR WARRANTY,
DEFAULT OR EVENT OF DEFAULT UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
RELATED DOCUMENT; OR (II) ANY OTHER MATTER ARISING IN CONNECTION WITH THE LOAN,
BORROWER OR ITS SUBSIDIARIES. BORROWER’S DUTY TO INDEMNIFY, HOLD HARMLESS, AND
DEFEND THE INDEMNIFIED PARTIES AGAINST LOSSES EXTENDS TO LOSS THAT MAY BE CAUSED
OR ALLEGED TO BE CAUSED IN PART BY THE NEGLIGENCE OF INDEMNITEES TO THE FULLEST
EXTENT THAT SUCH INDEMNIFICATION IS PERMITTED BY APPLICABLE LAW. THE FOREGOING
INDEMNIFICATION SHALL SURVIVE REPAYMENT OF THE LOAN AND SHALL CONTINUE TO
BENEFIT LENDER FOLLOWING ANY ASSIGNMENT OF THE LOAN WITH RESPECT TO MATTERS
ARISING OR ACCRUING PRIOR TO SUCH ASSIGNMENT.

10.8 Depository Account.

Bank shall at all times maintain at least $15,000,000 in the Depository Account,
subject to any limitations thereon contained in, and compliance with, Regulation
F (12 CFR 206) and Bank’s internal policies relating thereto, which Depository
Account shall earn a minimum of fifty-five (55) basis points annually. Lender
hereby confirms that it shall have no, and hereby waives any, right of offset or
set-off against the Depository Account for any obligations of the Borrower
hereunder or under any other Loan Document.

 

25



--------------------------------------------------------------------------------

ARTICLE XI NEGATIVE

COVENANTS

Borrower covenants and agrees as follows:

11.1 Reserved.

11.2 Liens.

Borrower will not create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:

(a) Permitted Liens;

(b) any Lien on any property or asset of Borrower existing on the date hereof;
provided that (i) such Lien shall not apply to any other property or asset of
the Borrower and (ii) such Lien shall secure only those obligations which it
secures on the date hereof; and

(c) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower; provided that (i) such security interests secure Indebtedness not
exceeding $500,000 in the aggregate, (ii) such security interests and the
Indebtedness secured thereby are incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed 100% of the cost of acquiring,
constructing or improving such fixed or capital assets and (iv) such security
interests shall not apply to any other property or assets of the Borrower.

11.3 Fundamental Changes; Disposition of Assets.

The Borrower will not engage to any material extent in any business other than
businesses of the type conducted by the Borrower on the Effective Date and
businesses reasonably related thereto.

11.4 Investments, Loans, Advances, Guarantees and Acquisitions.

The Borrower will not, without Lender’s written consent, purchase, hold or
acquire any capital stock, evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person, or purchase or otherwise acquire (in one transaction or a series
of transactions) any assets of any other Person constituting a business unit,
except:

(a) Permitted Investments;

(b) Investments made in the Bank;

(c) (i) Guarantees in effect as of the Effective Date; (ii) Guarantees of any
trust preferred securities arrangements of any Permitted Acquisition Target; and
(iii) any other Guarantees pertaining to obligations not exceeding $1,000,000 in
the aggregate at any time; and

(d) Permitted Acquisitions; provided that Borrower may only incur or assume any
Indebtedness in connection with a Permitted Acquisition if no Event of Default
exists as of the incurrence or assumption of such Indebtedness, and no Event of
Default would be created thereby.

 

26



--------------------------------------------------------------------------------

11.5 Swap Agreements.

The Borrower will not enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Borrower has actual
exposure, and (b) Swap Agreements entered into in order to effectively cap,
floor, collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Borrower.

11.6 Reserved.

11.7 Transactions with Affiliates.

Except as otherwise permitted hereunder, Borrower will not sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except in the ordinary course of
business at prices and on terms and conditions not less favorable to the
Borrower than could be obtained on an arm’s-length basis from unrelated third
parties.

11.8 Restrictive Agreements.

The Borrower will not, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon the ability of the Borrower to create, incur or permit to
exist any Lien upon any of its property or assets; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by Law or by
this Agreement, (ii) the foregoing shall not apply to restrictions and
conditions existing on the date hereof identified on Schedule 11.8 (but shall
apply to any extension or renewal of, or any amendment or modification expanding
the scope of, any such restriction or condition), (iii) the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and (iv) the
foregoing shall not apply to customary provisions in leases restricting the
assignment thereof.

11.9 Leverage Ratio.

As of the last day of any fiscal quarter, the Bank shall have a Leverage Ratio
of 8% or greater for the four most recently ended fiscal quarters. As of the
last day of any fiscal quarter, the Borrower shall have a Leverage Ratio of 7%
or greater for the four most recently ended fiscal quarters.

11.10 Total Risk-Based Capital Ratio.

As of the last day of any fiscal quarter, the Bank shall have a Total Risk-Based
Capital Ratio of 12% or greater.

11.11 Non-Performing Assets to Net Capital Ratio.

As of the last day of any fiscal quarter, the Bank shall have a Non-Performing
Assets to Net Capital Ratio of 40% or less for the four most recently ended
fiscal quarters.

11.12 Classified Assets to Tier 1 Capital Ratio.

As of the last day of any fiscal quarter, the Bank shall have a Classified
Assets to Tier 1 Capital Ratio of no greater than 50%.

 

27



--------------------------------------------------------------------------------

11.13 Fixed Charge Coverage Ratio.

As of the last day of any fiscal quarter, Borrower shall not permit the Fixed
Charge Coverage Ratio to be less than 1.50 to 1.0 for the four most recently
ended fiscal quarters.

11.14 Limitation on Payments and Modification of Subordinated Indebtedness.

Without the prior written consent of Lender, the Borrower shall not amend,
modify, waive or supplement (or permit the modification, amendment, waiver or
supplement of) any of the terms or provisions of any Subordinated Indebtedness
in any respect.

ARTICLE XII

RESERVED

ARTICLE XIII

ASSIGNMENTS BY LENDER AND BORROWER

13.1 Assignments and Participations.

Lender may from time to time sell the Loan and the Loan Documents (or any
interest therein) and may grant participations in the Loan. Borrower agrees to
cooperate with Lender’s efforts to do any of the foregoing and to execute all
documents reasonably required by Lender in connection therewith which do not
change the economic terms, including, without limitation, interest rate,
repayment terms, maturity date and financial covenants, or otherwise materially
adversely affect Borrower’s rights under the Loan Documents.

13.2 Prohibition of Assignments by Borrower.

Borrower shall not assign or attempt to assign its rights under this Agreement
and any purported assignment shall be void.

13.3 Successors and Assigns.

Subject to the foregoing restrictions on transfer and assignment contained in
this Article XIII, this Agreement shall inure to the benefit of and shall be
binding on the parties hereto and their respective successors and permitted
assigns.

ARTICLE XIV

TIME OF THE ESSENCE

14.1 Time is of the Essence.

Borrower agrees that time is of the essence under this Agreement.

 

28



--------------------------------------------------------------------------------

ARTICLE XV

EVENTS OF DEFAULT

15.1 Events of Default.

The occurrence of any one or more of the following shall constitute an “Event of
Default” as said term is used herein:

(a) Failure of Borrower (i) (A) to make any payment when due, or (B) to observe
or perform any of the other covenants or conditions by Borrower to be performed
under the terms of this Agreement or any other Loan Document concerning the
payment of money, for a period of ten (10) days after written notice from Lender
that the same is due and payable; or (ii) other than as is covered by
Sections 15.1(l) or 15.1(n), for a period of thirty (30) days after written
notice from Lender, to observe or perform any non-monetary covenant or condition
contained in this Agreement or any other Loan Documents; provided that if any
such failure concerning a non-monetary covenant or condition covered by Sections
11.9, 11.10, 11.11, 11.12, or 11.13, or is otherwise susceptible to cure and
cannot reasonably be cured within said thirty (30) day period, then Borrower
shall have an additional sixty (60) day period to cure such failure and no Event
of Default shall be deemed to exist hereunder so long as Borrower commences such
cure within the initial thirty (30) day period and diligently and in good faith
pursues such cure to completion within such resulting ninety (90) day period
from the date of Lender’s notice; and provided further that if a different
notice or grace period is specified under any other subsection of this
Section 15.1 with respect to a particular breach, or if another subsection of
this Section 15.1 applies to a particular breach and does not expressly provide
for a notice or grace period the specific provision shall control.

(b) Any assignment in violation of Section 13.2.

(c) If any warranty, representation, statement, report or certificate made now
or hereafter by Borrower or its Subsidiaries is untrue or incorrect at the time
made or delivered, provided that if such breach is reasonably susceptible of
cure, then no Event of Default shall exist so long as Borrower cures said breach
(i) within the notice and cure period provided in (a)(i) above for a breach that
can be cured by the payment of money or (ii) within the notice and cure period
provided in (a)(ii) above for any other breach.

(d) Borrower or the Bank shall commence a voluntary case concerning Borrower or
the Bank under the Bankruptcy Code; or an involuntary proceeding is commenced
against Borrower or the Bank under the Bankruptcy Code and relief is ordered
against Borrower, or the petition is controverted but not dismissed or stayed
within sixty (60) days after the commencement of the case, or a custodian (as
defined in the Bankruptcy Code) is appointed for or takes charge of all or
substantially all of the property of Borrower or the Bank; or the Borrower or
the Bank commences any other proceedings under any reorganization, arrangement,
readjustment of debt, relief of debtors, dissolution, insolvency or liquidation
or similar Law of any jurisdiction whether now or hereafter in effect relating
to the Borrower or the Bank; or there is commenced against Borrower or the Bank
any such proceeding which remains undismissed or unstayed for a period of sixty
(60) days; or the Borrower or the Bank fails to controvert in a timely manner
any such case under the Bankruptcy Code or any such proceeding, or any order of
relief or other order approving any such case or proceeding is entered; or the
Borrower or the Bank by any act or failure to act indicates its consent to,
approval of, or acquiescence in any such case or proceeding or the appointment
of any custodian or the like of or for it for any substantial part of its
property or suffers any such appointment to continue undischarged or unstayed
for a period of sixty (60) days.

(e) Borrower or the Bank shall make an assignment for the benefit of creditors,
or shall admit in writing its inability to pay its debts generally as they
become due, or shall consent to the appointment of a receiver or trustee or
liquidator of all of its property or the major part thereof or if all or a
substantial part of the assets of Borrower or the Bank are attached, seized,
subjected to a writ or distress warrant, or are levied upon, or come into the
possession of any receiver, trustee, custodian or assignee for the benefit of
creditors.

 

29



--------------------------------------------------------------------------------

(f) Reserved.

(g) If Borrower shall fail to pay any debt owed by it or is in default under any
agreement with Lender or any other party (other than a failure or default for
which Borrower’s maximum liability does not exceed $500,000) and such failure or
default continues after any applicable grace period specified in the instrument
or agreement relating thereto.

(h) If a Material Adverse Change occurs with respect to Borrower or the Bank.

(i) The failure at any time of a security interest created under any Security
Document to be a valid first lien upon the Collateral described therein.

(j) Reserved.

(k) A Change of Control shall occur.

(l) Failure of Borrower to comply with Section 10.1 which failure is not cured
within three (3) Business Days after notice thereof from Lender.

(m) The occurrence of any other event or circumstance denominated as an Event of
Default in this Agreement or under any of the other Loan Documents and the
expiration of any applicable grace or cure periods, if any, specified for such
Event of Default herein or therein, as the case may be.

(n) Reserved.

(o) If (i) any Bank Regulatory Authority or other Governmental Authority having
regulatory authority over the Borrower or the Bank shall impose any restriction
on the Borrower or the Bank with respect to the payment of dividends from the
Bank to the Borrower, (ii) the Bank shall cease for any reason to be an insured
bank under the FDIA, (iii) the FDIC or any other Governmental Authority shall
issue a cease and desist order to take other action of a disciplinary or
remedial nature against the Borrower or the Bank and such order or other action
would reasonably be expected to have a Material Adverse Change or there shall
occur with respect to the Bank any event that is grounds for the required
submission of a capital restoration plan under 12 U.S.C. § 1831o(e)(2) and the
regulations thereunder, or (iv) the Borrower or the Bank shall enter into a
written supervisory or similar agreement with any Bank Regulatory Authority or
other Governmental Authority for any reason, but only to the extent that such
supervisory or similar agreement would have a Material Adverse Change with
respect to the Bank or the Borrower.

(p) Without limiting the generality of Section 15.1(o), the appointment of a
conservator or receiver for the Bank by any “appropriate Federal banking agency”
as defined in the FDIA (12 U.S.C. § 1813(q)), by any state supervisory agency or
by the FDIC or any successor thereto pursuant to the FDIA; or the organization
of a bridge bank to purchase assets and assume liabilities of the Bank pursuant
to the FDIA; or the provision of any form of assistance to the Bank by the FDIC
pursuant to the FDIA or other Governmental Authority.

(q) The Borrower shall cease to be a financial holding company.

 

30



--------------------------------------------------------------------------------

(r) The subordination provisions related to any Subordinated Indebtedness or any
other agreement, document or instrument governing any Subordinated Indebtedness
shall for any reason be revoked or invalidated, or otherwise cease to be in full
force and effect, or any Person shall contest in any manner the validity or
enforceability thereof or deny that it has any further liability or obligation
thereunder, or the Loans, for any reason shall not have the priority
contemplated by this Agreement or any such subordination provisions.

ARTICLE XVI

LENDER’S REMEDIES IN EVENT OF DEFAULT

16.1 Remedies Conferred Upon Lender.

Upon the occurrence of any Event of Default, Lender may, without notice, pursue
any one or more of the following remedies concurrently or successively, it being
the intent hereof that none of such remedies shall be to the exclusion of any
other:

 

(a) Enforce any Liens or security interests under the Security Documents;

 

(b) Declare the Note to be immediately due and payable;

 

(c) Use and apply any monies or letters of credit deposited by Borrower with
Lender, regardless of the purposes for which the same was deposited, to cure any
such default or to apply on account of any indebtedness under this Agreement
which is due and owing to Lender;

 

(d) Terminate the Commitment or declare the Obligations or any part thereof to
be immediately due and payable, or both, and the same shall thereupon become
immediately due and payable, without notice, demand, presentment, notice of
dishonor, notice of acceleration, notice of intent to accelerate, notice of
intent to demand, protest, or other formalities of any kind, all of which are
hereby expressly waived by Borrower.

 

(e) Exercise or pursue any other remedy or cause of action permitted under this
Agreement or any other Loan Documents, or conferred upon Lender by operation of
Law.

Notwithstanding the foregoing, upon the occurrence of any Event of Default under
Section 15.1(d), (e), (o), (p) or (q) with respect to Borrower or the Bank, the
Commitment shall automatically terminate and all amounts evidenced by the Note
shall automatically become due and payable, without any presentment, demand,
protest or notice of any kind to Borrower, all of which are hereby expressly
waived by Borrower. In addition to the foregoing, if any Event of Default shall
occur and be continuing, Lender may exercise all rights and remedies available
to it in law or in equity, under the Loan Documents, or otherwise.

 

31



--------------------------------------------------------------------------------

ARTICLE XVII

GENERAL PROVISIONS

17.1 Captions.

The captions and headings of various Articles, Sections and subsections of this
Agreement and Schedules and Exhibits pertaining hereto are for convenience only
and are not to be considered as defining or limiting in any way the scope or
intent of the provisions hereof.

17.2 Modification; Waiver.

No modification, waiver, amendment or discharge of this Agreement or any other
Loan Document shall be valid unless the same is in writing and signed by the
party against which the enforcement of such modification, waiver, amendment or
discharge is sought.

17.3 Authorized Representative.

Borrower hereby appoints Dennis J. Zember, Jr. as its Authorized Representative
for purposes of dealing with Lender on behalf of Borrower in respect of any and
all matters in connection with this Agreement, the other Loan Documents, and the
Loan. The Authorized Representative shall have the power, in his discretion, to
give and receive all notices, monies, approvals, and other documents and
instruments, and to take any other action on behalf of Borrower. All actions by
the Authorized Representative shall be final and binding on Borrower. Lender may
rely on the authority given to the Authorized Representative until actual
receipt by Lender of a duly authorized resolution substituting a different
person as the Authorized Representative. No more than one person shall serve as
Authorized Representative at any given time.

17.4 Governing Law.

Irrespective of the place of execution and/or delivery, this Agreement shall be
governed by, and shall be construed in accordance with, the laws of the State of
Texas.

17.5 Acquiescence Not to Constitute Waiver of Lender’s Requirements.

Each and every covenant and condition for the benefit of Lender contained in
this Agreement may be waived by Lender, provided, however, that to the extent
that Lender may have acquiesced in any noncompliance with any conditions
precedent to the Opening of the Loan or to any subsequent disbursement of Loan
proceeds, such acquiescence shall not be deemed to constitute a waiver by Lender
of such requirements with respect to any future disbursements of Loan proceeds.

17.6 Disclaimer by Lender.

This Agreement is made for the sole benefit of Borrower and Lender, and no other
person or persons shall have any benefits, rights or remedies under or by reason
of this Agreement, or by reason of any actions taken by Lender pursuant to this
Agreement. Lender shall not be liable for any debts or claims accruing in favor
of any such parties against Borrower or others. Lender, by making the Loan or
taking any action pursuant to any of the Loan Documents, shall not be deemed a
partner or a joint venturer with Borrower or fiduciary of Borrower. No payment
of funds directly to a contractor or subcontractor or provider of services shall
be deemed to create any third-party beneficiary status or recognition of same by
the Lender.

17.7 Partial Invalidity; Severability.

If any of the provisions of this Agreement, or the application thereof to any
person, party or circumstances, shall, to any extent, be invalid or
unenforceable, the remainder of this Agreement, or the application of such
provision or provisions to persons, parties or circumstances other than those as
to whom or which it is held invalid or unenforceable, shall not be affected
thereby, and every provision of this Agreement shall be valid and enforceable to
the fullest extent permitted by Law.

 

32



--------------------------------------------------------------------------------

17.8 Definitions Include Amendments.

Definitions contained in this Agreement which identify documents, including, but
not limited to, the Loan Documents, shall be deemed to include all amendments
and supplements to such documents from the date hereof, and all future
amendments, modifications, and supplements thereto entered into from time to
time to satisfy the requirements of this Agreement or otherwise with the consent
of Lender. Reference to this Agreement contained in any of the foregoing
documents shall be deemed to include all amendments and supplements to this
Agreement.

17.9 Execution in Counterparts.

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.

17.10 Entire Agreement.

This Agreement, taken together with all of the other Loan Documents and all
certificates and other documents delivered by Borrower to Lender, embody the
entire agreement and supersede all prior agreements, written or oral, relating
to the subject matter hereof.

17.11 Waiver of Damages.

In no event shall Lender be liable to Borrower for punitive, exemplary or
consequential damages, including, without limitation, lost profits, whatever the
nature of a breach by Lender of its obligations under this Agreement or any of
the Loan Documents, and Borrower waives all claims for punitive, exemplary or
consequential damages.

17.12 Claims Against Lender.

Lender shall not be in default under this Agreement, or under any other Loan
Documents, unless a written notice specifically setting forth the claim of
Borrower shall have been given to Lender within three (3) months after Borrower
first had knowledge of the occurrence of the event which Borrower alleges gave
rise to such claim and Lender does not remedy or cure the default, if any there
be, promptly thereafter. Borrower waives any claim, set-off or defense against
Lender arising by reason of any alleged default by Lender as to which Borrower
does not give such notice timely as aforesaid. Borrower acknowledges that such
waiver is or may be essential to Lender’s ability to enforce its remedies
without delay and that such waiver therefore constitutes a substantial part of
the bargain between Lender and Borrower with regard to the Loan.

17.13 Jurisdiction.

TO THE GREATEST EXTENT PERMITTED BY LAW, BORROWER HEREBY WAIVES ANY AND ALL
RIGHTS TO REQUIRE MARSHALLING OF ASSETS BY LENDER. WITH RESPECT TO ANY SUIT,
ACTION OR PROCEEDINGS RELATING TO THIS AGREEMENT (EACH, A “PROCEEDING”),
BORROWER IRREVOCABLY (A) SUBMITS TO THE NON-EXCLUSIVE

 

33



--------------------------------------------------------------------------------

JURISDICTION OF THE STATE AND FEDERAL COURTS HAVING JURISDICTION IN THE CITY OF
DALLAS, COUNTY OF DALLAS AND STATE OF TEXAS, AND (B) WAIVES ANY OBJECTION WHICH
IT MAY HAVE AT ANY TIME TO THE LAYING OF VENUE OF ANY PROCEEDING BROUGHT IN ANY
SUCH COURT, WAIVES ANY CLAIM THAT ANY PROCEEDING HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM AND FURTHER WAIVES THE RIGHT TO OBJECT, WITH RESPECT TO SUCH
PROCEEDING, THAT SUCH COURT DOES NOT HAVE JURISDICTION OVER SUCH PARTY. NOTHING
IN THIS AGREEMENT SHALL PRECLUDE LENDER FROM BRINGING A PROCEEDING IN ANY OTHER
JURISDICTION NOR WILL THE BRINGING OF A PROCEEDING IN ANY ONE OR MORE
JURISDICTIONS PRECLUDE THE BRINGING OF A PROCEEDING IN ANY OTHER JURISDICTION.
BORROWER FURTHER AGREES AND CONSENTS THAT, IN ADDITION TO ANY METHODS OF SERVICE
OF PROCESS PROVIDED FOR UNDER APPLICABLE LAW, ALL SERVICE OF PROCESS IN ANY
PROCEEDING IN ANY TEXAS STATE OR UNITED STATES COURT SITTING IN THE CITY OF
DALLAS AND COUNTY OF DALLAS MAY BE MADE BY CERTIFIED OR REGISTERED MAIL, RETURN
RECEIPT REQUESTED, DIRECTED TO BORROWER AT THE ADDRESS INDICATED BELOW, AND
SERVICE SO MADE SHALL BE COMPLETE UPON RECEIPT; EXCEPT THAT IF BORROWER SHALL
REFUSE TO ACCEPT DELIVERY, SERVICE SHALL BE DEEMED COMPLETE FIVE (5) DAYS AFTER
THE SAME SHALL HAVE BEEN SO MAILED.

17.14 Set-Offs.

After the occurrence and during the continuance of an Event of Default, Borrower
hereby irrevocably authorizes and directs Lender from time to time to charge
Borrower’s accounts and deposits with Lender (or its Affiliates), and to pay
over to Lender an amount equal to any amounts from time to time due and payable
to Lender hereunder, under the Note or under any other Loan Document. Borrower
hereby grants to Lender a security interest in and to all such accounts and
deposits maintained by the Borrower with Lender (or its Affiliates).

17.15 Lender’s Consent.

Wherever in this Agreement there is a requirement for Lender’s consent and/or a
document to be provided or an action taken “to the satisfaction of Lender”, it
is understood by such phrase that, except as expressly modified herein, Lender
shall exercise its consent, right or judgment in its sole discretion.

17.16 Notices.

Any notice, demand, request or other communication which any party hereto may be
required or may desire to give hereunder shall be in writing and shall be deemed
to have been properly given (a) if hand delivered, when delivered; (b) if mailed
by United States Certified Mail (postage prepaid, return receipt requested),
three (3) Business Days after mailing; (c) if by Federal Express or other
reliable overnight courier service, on the next Business Day after delivered to
such courier service; or (d) if by telecopier on the day of transmission so long
as copy is sent on the same day by overnight courier as set forth below:

If to Borrower:

Ameris Bancorp

310 First Street,

Moultrie, Georgia 31768

Attention: Dennis J. Zember, Jr.

Telephone: 229-890-6383

Facsimile: 229-890-2235

 

34



--------------------------------------------------------------------------------

With a copy to:

Rogers & Hardin LLP

2700 International Tower

229 Peachtree Street NE

Atlanta, Georgia 30703

Attention: Jody L. Spencer

Telephone: 404-420-4611

Facsimile: 404-230-0972

If to Lender:

NexBank SSB

2515 McKinney Avenue, Suite 1100

Dallas, Texas 75201

Attention: Matt Siekielski

Telephone: 972-934-4724

With a copy to:

NexBank SSB

2515 McKinney Avenue, Suite 1100

Dallas, Texas 75201

Attention: Joshua Bock

Telephone: 972-934-4700

Facsimile: 972-934-4785

With a copy to:

Haynes and Boone, LLP

2323 Victory Avenue, Suite 700

Dallas, Texas 75219

Attention: Darrel Rice

Telephone: 214-651-5969

Facsimile: 214-200-0664

or at such other address as the party to be served with notice may have
furnished in writing to the party seeking or desiring to serve notice as a place
for the service of notice.

17.17 Waiver of Jury Trial.

BORROWER AND LENDER EACH WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS OR RELATING THERETO OR ARISING FROM THE LENDING RELATIONSHIP
WHICH IS THE SUBJECT OF THIS AGREEMENT AND AGREE THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

 

35



--------------------------------------------------------------------------------

17.18 No Oral Agreements.

THIS WRITTEN LOAN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

[Signature page follows.]

 

36



--------------------------------------------------------------------------------

EXECUTED as of the date first set forth above.

 

BORROWER: AMERIS BANCORP By:  

/s/ Edwin W. Hortman, Jr.

Name:   Edwin W. Hortman, Jr. Title:   President & CEO LENDER: NEXBANK SSB By:  

/s/ Matt Siekielski

Name:   Matt Siekielski Title:   Chief Operating Officer

[Signature Page to Loan Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Certificate of Compliance

NexBank SSB

2515 McKinney Avenue, Suite 1100

Dallas, Texas 75201

Attn: [—]

Re: Loan Agreement dated as of August 28, 2013 (as amended, modified,
supplemented, restated, or renewed, from time to time, the “Agreement”), between
AMERIS BANCORP (“Borrower”) and NEXBANK SSB (“Lender”).

Reference is made to the Agreement. Capitalized terms used in this Certificate
(including schedules and other attachments hereto, this “Certificate”) without
definition have the meanings specified in the Agreement.

Pursuant to applicable provisions of the Agreement, the undersigned, being the
Authorized Representative designated in the Agreement, hereby certifies to the
Lender that the information furnished in the attached schedules, including,
without limitation, each of the calculations listed below are true, correct and
complete in all material respects as of the last day of the fiscal periods
subject to the financial statements and associated covenants being delivered to
the Lender pursuant to the Agreement together with this Certificate (such
statements the “Financial Statements” and the periods covered thereby the
“reporting period”) and for such reporting periods.

The undersigned hereby further certifies to the Lender that:

1. Borrower’s Compliance with Financial Covenants. As shown below, the Borrower
is in full compliance with the Financial Covenants contained in the Agreement.
All covenants are expressed as a percentage.

[Note to preparer. The following Financial Covenants are provided as
illustration. The actual Financial Covenants must be obtained from the
Agreement]

 

  A. Covenant: Leverage Ratio of not less than 7% tested quarterly

Calculation:

Leverage Ratio = Tier 1 Capital / Average Total Assets

Leverage Ratio             of for period ending                     .

[Borrower to include specific calculation based upon formula outlined in
Agreement]

 

Compliance? (Yes or No)     

 

 

A-38



--------------------------------------------------------------------------------

B. Covenant: Fixed Charge Coverage Ratio of less than 1.5 to 1.0 tested
quarterly

Calculation:

Fixed Charge Coverage Ratio = Adjusted EBITDA / Consolidated Fixed Charges

Fixed Charge Coverage Ratio of             for period ending
                    .

[Borrower to include specific calculation based upon formula outlined in
Agreement]

 

Compliance? (Yes or No)     

 

2. Bank’s Compliance with Financial Covenants. As shown below, the Bank is in
full compliance with the Financial Covenants contained in the Agreement. All
covenants are expressed as a percentage.

[Note to preparer. The following Financial Covenants are provided as
illustration. The actual Financial Covenants must be obtained from the
Agreement]

 

A. Covenant: Classified Assets to Tier 1 Capital Ratio of no greater than 50%
tested quarterly

Calculation:

Classified Assets to Tier 1 Capital Ratio = Classified Assets / (Tier 1 Capital
+ Allowance for Loan and Lease Losses)

Classified Assets to Tier 1 Capital Ratio of             for period ending
                    .

[Borrower to include specific calculation based upon formula outlined in
Agreement]

 

Compliance? (Yes or No)     

 

 

B. Covenant: Non-Performing Assets to Net Capital Ratio of 40% or less tested
quarterly

Calculation:

Non-Performing Assets to Net Capital Ratio = (Total Non-Accrual Loans + Other
Real Estate Owned of such Person) / ((Total Capital + unrealized losses (gains)
on securities + Allowance for Loan and Lease Losses) - (Intangible Assets))

Non-Performing Assets to Net Capital Ratio of             for period ending
                    .

[Borrower to include specific calculation based upon formula outlined in
Agreement]

 

Compliance? (Yes or No)     

 

 

B-2



--------------------------------------------------------------------------------

  C. Covenant: Leverage Ratio of not less than 8% tested quarterly

Calculation:

Leverage Ratio = Tier 1 Capital / Average Total Assets

Leverage Ratio of             for period ending                     .

[Borrower to include specific calculation based upon formula outlined in
Agreement]

 

Compliance? (Yes or No)     

 

 

D. Covenant: Total Risk-Based Capital Ratio of 12% or greater tested quarterly

Calculation:

Total Risk-Based Capital Ratio = (Tier 1 Capital + Tier 2 Capital) / Total
Risk-Weighted Assets

Total Risk-Based Capital Ratio of             for period ending
                    .

[Borrower to include specific calculation based upon formula outlined in
Agreement]

 

Compliance? (Yes or No)     

 

 

E. Covenant: Bank shall at all times maintain at least $15,000,000 in the
Depository Account

Borrower has                      on deposit in the Depository Account for
period ending                     .

 

Compliance? (Yes or No)     

 

3. Review of Condition. The undersigned has reviewed the terms of the Loan
Documents, including, but not limited to, the representations and warranties of
the Borrower set forth in the Loan Documents and the covenants of the Borrower
set forth in the Loan Documents, and has made, or caused to be made under his or
her supervision, a review in reasonable detail of the transactions and condition
of the Borrower through the reporting periods.

4. Representations and Warranties. The representations and warranties of the
Borrower contained in the Loan Documents, including those contained in the
Agreement, are true and accurate in all material respects as of the date hereof
and were true and accurate in all material respects at all times during the
reporting period except as expressly noted on Schedule A hereto.

5. Covenants. During the reporting period, the Borrower observed and performed
all of the respective covenants and other agreements under the Loan Documents,
and satisfied each of the conditions contained therein to be observed, performed
or satisfied by the Borrower, except as expressly noted on Schedule A hereto.

 

B-3



--------------------------------------------------------------------------------

6. No Event of Default. No Event of Default exists as of the date hereof or
existed at any time during the reporting period, except as expressly noted on
Schedule A hereto.

IN WITNESS WHEREOF, this Certificate is executed by the undersigned      this
day of             .

 

[—] By:  

 

  Authorized Representative

 

B-4



--------------------------------------------------------------------------------

SCHEDULE 11.8

Restrictive Agreements

None.

 

5